


116 HR 2167 IH: Protecting United States Businesses Abroad Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2167
IN THE HOUSE OF REPRESENTATIVES

April 9, 2019
Mr. Curtis (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize the President to impose sanctions with respect to any foreign person the President determines, based on credible evidence, engages in public or private sector corruption activities that adversely affect a United States foreign investor, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Protecting United States Businesses Abroad Act.  2.DefinitionsIn this Act: 
(1)United States foreign investorThe term United States foreign investor means a United States person who has made a financial investment in a foreign country.  (2)Credible evidenceThe term credible evidence means evidence of any kind that appears worthy of belief, including evidence consisting of the results of United States or foreign law enforcement investigations or judicial proceedings, law enforcement or intelligence information available to any agency of the United States Government, information obtained through diplomatic channels, open source information that is publicly available in the United States or foreign news media, and information provided by any United States person or foreign person. 
(3)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.  (4)Foreign personThe term foreign person means a person that is not a United States person. 
(5)PersonThe term person means an individual or entity.  (6)United States personThe term United States person means a person that is a United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches and entities outside the United States that are substantially owned by a United States person or persons), or any person in the United States. 
3.Authorization of imposition of sanctions 
(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person who is an individual the President determines, based on credible evidence— (1)engages in public sector corruption activities against a United States foreign investor, including— 
(A)soliciting or accepting bribes;  (B)using the authority of the state to extort payments, unjustly coerce or intimidate the United States foreign investor, or otherwise unjustly thwart investment by the United States foreign investor; or 
(C)obstructing or otherwise improperly manipulating or interfering with the impartial operation of judicial or law enforcement processes;  (2)expropriates the assets of a United States foreign investor without providing just compensation; 
(3)engages in extortion, use of force, or the threat of use of force against a United States foreign investor or the family, employees, or associates of the United States foreign investor; or  (4)conspires to engage in, or knowingly and materially assists, sponsors, or provides financial, material, or technological support for any of the activities described in paragraph (1), (2), or (3). 
(b)Sanctions describedThe sanctions described in this subsection are the following: (1)The person shall be ineligible to receive a visa to enter the United States or to be admitted to the United States. 
(2)If the person has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.  (c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider— 
(1)information provided by United States foreign investors to an official of the United States Government designated by the President to receive and evaluate such information;  (2)information provided by the chairperson or ranking member of each of the appropriate congressional committees; and 
(3)credible information obtained from other countries and nongovernmental organizations, other agencies of the United States Government, or publicly available open sources.  (d)Exception To comply with law enforcement objectives and Agreement regarding the Headquarters of the United NationsSanctions under subsection (b) shall not apply to a person if admitting the person into the United States— 
(1)would further important law enforcement objectives; or  (2)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. 
(e)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that— (1)credible information exists that the person did not engage in the activity for which sanctions were imposed; 
(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;  (3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or 
(4)the termination of the sanctions is in the national security interests of the United States.  (f)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate.  4.Reports to Congress (a)In generalThe President shall submit to the appropriate congressional committees, in accordance with subsection (b), a report that includes— 
(1)a list of each foreign person with respect to which the President imposed sanctions pursuant to section 3 during the year preceding the submission of the report;  (2)the number of foreign persons with respect to which the President— 
(A)imposed sanctions under section 3(a) during that year; and  (B)terminated sanctions under section 3(f) during that year; 
(3)the dates on which such sanctions were imposed or terminated, as the case may be;  (4)the reasons for imposing or terminating such sanctions; and 
(5)the total number of foreign persons considered under section 3(c) for whom sanctions were not imposed.  (b)Dates for submission (1)Initial reportThe President shall submit the initial report under subsection (a) not later than 120 days after the date of the enactment of this Act. 
(2)Subsequent reportsThe President shall submit a subsequent report under subsection (a) on December 10, or the first day thereafter on which both Houses of Congress are in session, of— (A)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of that calendar year; and 
(B)each calendar year thereafter.  (c)Form of report (1)In generalEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(2)ExceptionThe name of a foreign person to be included in the list required by subsection (a)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President— (A)determines that it is vital for the national security interests of the United States to do so; and 
(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act.  (d)Public availability (1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register. 
(2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Appropriations, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives; and  (2)the Committee on Appropriations, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate. 
5.Strategy to protect United States foreign investors 
(a)In generalThe Secretary of State, in coordination with the Secretary of Commerce, the Secretary of the Treasury, and the heads of other relevant Federal departments and agencies, shall develop a strategy to coordinate United States Government efforts to protect United States foreign investors against corruption. The strategy shall call for the diplomatic and consular programs of the United States to protect United States foreign investors that are targeted by foreign persons engaged in public or private sector corruption.  (b)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report— 
(1)detailing the strategy required by subsection (a);  (2)summarizing specific actions taken to protect United States foreign investors since the last report; and 
(3)a detailed description of the tools currently available to protect United States foreign investors investing abroad from public and private sector corruption, as well as recommendations for expanding such tools to better protect United States foreign investors against corruption.  (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Foreign Relations of the Senate; and  (2)the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Foreign Affairs of the House of Representatives. 
6.Sunset 
(a)In generalThe authority to impose sanctions under this Act shall terminate on the date that is 6 years after the date of enactment of this Act.  (b)Continuation in effect of sanctionsSanctions imposed under this Act on or before the date specified in subsection (a), and in effect as of such date, shall remain in effect until terminated in accordance with the requirements of section 3(e). 

